Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered December 14, 1989, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
On this appeal defendant argues only that the sentence he received upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree was harsh and excessive. However, he entered his plea knowing that he would receive the sentence ultimately imposed by County Court. Furthermore, the plea was in full satisfaction of a four-count indictment. Under these circumstances, we find no *755abuse of discretion by the court in sentencing defendant to a prison term of IV2 to 4Vi years (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Mercure, JJ., concur.